PD-1478-15                                                 PD-1478-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 11/13/2015 2:31:42 PM
                                                                   Accepted 11/16/2015 2:46:49 PM
                            PD-_________________                                    ABEL ACOSTA
                                                                                            CLERK
                               IN THE
                     COURT OF CRIMINAL APPEALS
                             OF TEXAS


                                01-14-00536-CR

                        IN THE COURT OF APPEALS
                                 FOR THE
                         FIRST DISTRICT OF TEXAS
                             HOUSTON, TEXAS


DENNIS ROY REDDING                      §                          APPELLANT
                                        §
VS.                                     §
                                        §
THE STATE OF TEXAS                      §                            APPELLEE



                    APPEAL IN CAUSE NO. 12-CR-2363
                IN THE 212TH JUDICIAL DISTRICT COURT
                       OF GALVESTON COUNTY


          APPELLANT’S MOTION FOR EXTENSION OF TIME
          TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, , Appellant in the above entitled and numbered cause, by and

through his attorney of record, Stanley G. Schneider, and submits this Motion for

Extension of Time to file his Petition for Discretionary Review until December 16,

2015. For good cause, Appellant shows as follows:



                                        1                    November 16, 2015
      1.     The First Court of Appeals issued its opinion on October 15, 2015.

Appellant did not file a Motion for Rehearing. Appellant’s petition for discretionary

review is due November 16, 2015. This is Appellant’s first request for an extension

of time to file Appellant’s Petition for Discretionary Review.

      2.     Appellant’s counsel is in trial in State of Texas v. Robert Yetman, Cause

Number in the 176th District Court of Harris County, Texas. A jury was selected on

October 29, 2015, and evidence began November 2, 2015, and the trial has not yet

concluded.

      3.     Appellant’s counsel participated in the following in the past thirty days:

State of Texas v. Eric Heilman, Post Conviction Hearing after case was reversed and

remanded back to the trial court on appeal. This post conviction hearing was

assigned to Judge Kent Walston for the County Court at Law No. 2 of Jefferson

County, Texas.

      4.     This Motion is not made for delay, but to see that justice is done.

Appellant submits that the State of Texas will not be prejudiced by the granting of

this continuance.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

deadline for filing of Appellant’s Motion for Extension of Time to file his Petition for

Discretionary Review be extended to December 16, 2015.




                                           2
                                             Respectfully submitted,


                                             SCHNEIDER & McKINNEY, P.C.

                                             /s Stanley G. Schneider
                                             Stanley G. Schneider
                                             T.B.C. No. 17790500
                                             440 Louisiana
                                             Suite 800
                                             Houston, Texas 77002
                                             Office: 713-951-9994
                                             Fax: 713-224-6008
                                             Email: stans3112@aol.com

                                             ATTORNEY FOR APPELLANT



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

Appellant’s Motion for Extension of Time to File Appellant’s Petition of

Discretionary Review has been mailed, hand- delivered, or e-mailed on this 13th day

of November, 2015, to the office of the Galveston County District Attorney’s Office

located at 600 59th Street, Galveston, Texas 77551 and the Office of the State

Prosecuting Attorney, P.O. Box 13046, Austin, Texas 78711.


                                             /s/ Stanley G. Schneider
                                             Stanley G. Schneider




                                         3